Citation Nr: 1503683	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-40 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from October 20, 2007 to February 4, 2008, and in excess of 70 percent from February 5, 2007. 

2.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

3.  Entitlement to an initial compensable rating for bilateral pes planus.

4.  Entitlement to an initial compensable rating for left foot hallux valgus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Los Angeles, California RO.

The issues of entitlement to an initial rating in excess of 10 percent for lumbar strain, entitlement to an initial compensable rating for bilateral pes planus, and entitlement to an initial compensable rating for left foot hallux valgus with plantar fasciitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD symptoms result in total occupational and social impairment throughout the pendency of the appeal.


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for a 100 percent rating for PTSD there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this, given that any error would be harmless.

Increased Rating for PTSD - Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where the Veteran timely appeals the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate his for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Within the Diagnostic and Statistical Manual of Mental Disorders 4th edition (DSM-IV), Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet.  App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

When evaluating a mental disorder, the Board shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The extent of social impairment is to be considered, but neither the Board nor the RO shall assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Merits

The Veteran contends that his PTSD disability warrants a higher evaluation.  The Board agrees and finds a 100 percent disability rating is warranted for the entirety of the appeal period.

A 100 percent evaluation requires the Veteran's PTSD to cause total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. See 38 C.F.R. § 4.130 (2014), Diagnostic Code 9411.

In a September 2011 VA examination, the VA examiner noted that the Veteran "has flashbacks during the day."  He continues, "[w]hen his wife is driving him, he keeps thinking about the IUD that blew [up] his knee and changed his life.  He becomes paranoid thinking the car will explode due to an IUD.  He was crying through all of the interview. He avoids thinking about his experience in Iraq.  He avoids thinking about their kids who were killed in front of his eyes [...] He has problems with concentration. He states 'I don't want to hurt my family.'"  The examiner observed that the Veteran denies any homicidal ideation, and any hallucinations; however, the examiner reports the Veteran suffers from severe paranoia.  The VA examiner reported a GAF for PTSD of 50.  

The Veteran, in a February 2008 VA treatment note, reported that, "he yelled at a cab driver yesterday.  The cab driver almost hit him and he pulled up next to him and hit on his window and yelled at him [...] but I didn't beat him up."  When "[m]y boss gets irritated I feel like beating him up...I don't because he's a nice guy.  when they do things to me it's like violence and wanting to win and now what do you think... but I know better"  The VA clinician continues to report "that the Veteran has a hard time remembering ... my boss doesn't know my problem...yesterday I just had to leave.  I was having anxiety."  The record contains evidence that this employment did not last as reported in a May 2008 VA examination wherein the Veteran began the process of filing for Social Security Administration benefits.  Additionally, the Veteran's spouse submitted a letter wherein she states, "[m]y greatest fear is that he will hurt someone.  I don't believe that he will hurt me or our children but that his aggression may build up and he might take it out on someone else."

In a January 2008 VA treatment note the Veteran reports forgetting thing and getting confused.  Some days "he is able to picture things or he'll think about it but forget about when he thought, however, 5 minutes ago he knew how to do it."  He also reported that, "he feels everything is worthless and there is no reason for anything and life is kind of meaningless and we kind of just do our thing and the we go through life and we die..."  

In a December 2007 VA treatment note, a VA clinician reports that the Veteran has poor concentration "noting he jumps around, memory difficulties i.e. forgetting where he puts keys and other items, he just started job electrical not sure of his ability to learn new material, he doesn't remember people's names or where he knows them from."  (Emphasis added).  

Based on the foregoing evidence, the Board finds that the Veteran's overall disability picture equates to total occupational and social impairment, he has demonstrated impulse control problems, being a danger to others, paranoia equating to hallucinations and delusions, and memory and concentration issues.  In sum, the evidence demarcated above supports an award of a 100 percent disability rating for PTSD for entirety of the appeal period.

ORDER

Entitlement to an initial PTSD disability rating of 100 percent for the entirety of the appeal is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to an increased rating for his left hallux valgus, bilateral pes planus, and a lower back disability.

Unfortunately, the VA examination most recently provided to the Veteran for his bilateral pes planus and left foot hallux valgus are inadequate containing deficiencies elaborated on below.  The low back disability must also be remanded, as there is evidence that the Veteran has applied for Social Security Administration (SSA) benefits.  The claims file does not contain evidence of any attempt by VA to obtain these records.  
Inadequate VA Examinations
 - Bilateral Pes Planus and Left Foot Hallux Valgus-

Regarding the Veteran's VA examinations for bilateral pes planus and left foot hallux valgus, these examinations contradicted each other in pertinent points.  In the August 2013 VA examination for bilateral pes planus, the VA examiner reports that there is no lower extremity deformity other than pes planus, causing altercation of the weight bearing line, and he reports that there are no other pertinent physical findings, complications, conditions, signs and/or symptoms related to the Veteran's bilateral pes planus.  However, this same examiner then evaluates the Veteran's right foot hallux valgus without evaluating or identifying the Veteran's service connected left hallux valgus.  Importantly, there was no evaluation of the Veteran's left foot hallux valgus, and the Veteran had not identified a disagreement with his right foot hallux valgus rating.  Thus, the VA examiner's evaluation of the Veteran's right foot instead of his left foot is interpreted as an error.  

Additionally, and confusingly, in both VA examinations the VA examiner remarks, "The veteran reports serving in the Marines.  He indicates he served a total of 37 months.  The period(s) of service were from October 20, 2003 to October 19, 2007.  He was in service during (no data was provided on the worksheet).  He reports he did not participate in combat activity."  (Emphasis added).  It is concerning that the VA examiner seems to rely on a worksheet to determine the background of the Veteran's disability rather than relying on the Veteran's statements.  More importantly, the VA examiner's notation that the Veteran did not participate in combat activity is an error.  The Veteran was awarded a Combat Action Ribbon for his service in Iraq.  Considering the aforementioned, the Board finds that the omission of the Veteran's service-connected hallux valgus in his bilateral pes planus examination, the evaluation of the wrong foot's hallux valgus, seemingly full reliance on a "worksheet," and the misinterpretation of the conditions of the Veteran' service make this VA examination inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  Thus a new VA examination for the Veteran's bilateral pes planus and left foot hallux valgus is warranted.

Outstanding SSA Records

Regarding the SSA records, the record shows the Veteran submitted a letter to VA in May 2008 which is an application form for SSA benefits.  A May 2009 VA treatment record also documents that a social worker stated she had called "SDI-he is eligible for 100/wk for 12 weeks.  [...]  He will request SS earnings statement so we can review it."  The claims file does not contain any evidence from SSA. VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from the SSA may contain pertinent information to all the Veteran's claims, VA is obligated to obtain them.

As the Board is remanding to obtain the Veteran's outstanding SSA records, no decision can be made, at this moment, on the issue of entitlement to an increased rating for the Veteran's back disability.  Its decision as to this matter will therefore be deferred pending the receipt of these records.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA all of the records related to the Veteran's claim for SSA disability benefits, including medical records and copies of any decisions or adjudication, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his low back disability, bilateral pes planus, and left foot hallux valgus.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

The AOJ should attempt to obtain copies of records pertinent to the Veteran's treatment, which have not yet been associated with the claims file, to include the West Los Angeles VAMC records from 2013 forward.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) for his pes planus, hallux valgus, and low back condition.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his left foot hallux valgus and what symptoms are attributable to his bilateral pes planus.  A complete rationale for all opinions should be provided.

4.  Ensure that the examination report(s) comply with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner(s) for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to an initial rating in excess of 10 percent for lumbar strain, entitlement to an initial compensable rating for bilateral pes planus, entitlement to an initial compensable rating for left foot hallux valgus with plantar fasciitis.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


